Ricardo GarzaAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 9, 2014

                    Nos. 04-14-00232-CR, 04-14-00233-CR, & 04-14-00234-CR

                                     THE STATE OF TEXAS,
                                           Appellant

                                                   v.

                                          Ricardo GARZA,
                                              Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                            Trial Court Nos. 413042, 413041, & 413040
                         The Honorable Michael La Hood, Judge Presiding


                                           ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos. 04-
14-00232-CR, 04-14-00233-CR, and 04-14-00234-CR consolidated. The parties must file motions,
briefs, and other pleadings as if the appeals were one but put both appeal numbers in the style of the
case. However, a record must be filed in each appeal, the record in each case will remain separate
and, if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single appeal,
and if oral argument is requested and granted, the entire case must be argued as a single appeal, with
the total time limit for each party equal to the ordinary time limit for a party in a single appeal. The
court will dispose of both appeals in the same judgment, opinion, and mandate.


                                                        _________________________________
                                                        Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 9th day of April, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court